EXHIBIT 10.15
 
 
THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933. AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE, AND MAY
NOT BE SOLD. TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL
REGISTERED UNDER SUCH ACT AND/OR APPLICABLE STATE SECURITIES LAWS, OR UNLESS THE
ISSUER HAS RECEIVED AN OPINION OF COUNSEL OR OTHER EVIDENCE, REASONABLY
SATISFACTORY TO THE ISSUER AND ITS COUNSEL, THAT SUCH REGISTRATION IS NOT
REQUIRED.
 
IX ENERGY, INC.
 
PROMISSORY NOTE
(non-negotiable)
 

$ 110.000        [12-30-07 money was advanced by Dr. Schlesinger for Prodell
Project]

 
FOR VALUE RECEIVED IX Energy, Inc., a Delaware corporation (the "Company"),
promises to pay to Scott Schlesinger, MD (the "Holder"), the principal amount of
One Hundred Ten Thousand Dollars ($ 110,000), or such lesser amount as shall
equal the outstanding principal amount hereof, together with simple interest
from the date of this Note on the unpaid principal balance at a rate equal to
twelve percent (12%) per annum, computed on the basis of the actual number of
days elapsed and a year of 365 days. All unpaid principal, together with any
then accrued but unpaid interest and any other amounts payable hereunder, shall
be due and payable on or before the third business day following final payment
to the Company by Johnson Controls, Inc. in connection with the Company's solar
panel installation project at the Albert G Prodell Middle School in Shoreham,
New York.
 
The following is a statement of the rights of the Holder of this Note and the
conditions to which this Note is subject, and to which the Holder, by the
acceptance of this Note, agrees:
 
1.    Event of Default.
 
(a)    For purposes of this Note, an "Event of Default" means:
 
(i)               the Company shall default in the payment of interest and/or
principal on this Note: or
 
(ii)              the Company shall fail to materially perform any covenant,
term, provision, condition, agreement or obligation of the Company under this
Note (other than for non-payment) and such failure shall continue uncured for a
period of ten (10) business days after notice from the Holder of such failure:
or
 

 

--------------------------------------------------------------------------------

 

 
(iii)            the Company shall (1) become insolvent; (2) admit in writing
its inability to pay its debts generally as they mature; (3) make an assignment
for the benefit of creditors or commence proceedings for its dissolution; or (4)
apply for or consent to the appointment of a trustee, liquidator or receiver for
it or for a substantial part of its property or business; or
 
(iv)            a trustee, liquidator or receiver shall be appointed for the
Company or for a substantial part of its property or business without its
consent and shall not be discharged within thirty (30) days after such
appointment: or
 
(v)            any governmental agency or any court of competent  jurisdiction
at the insistence of any governmental agency shall assume custody or control of
the whole or any substantial portion of the properties or assets of the Company
and shall not be dismissed within thirty (30) days thereafter: or
 
(vi)           the Company shall sell or otherwise transfer all
or  substantially all of its assets: or
 
(vii)          bankruptcy, reorganization, insolvency or liquidation
proceeding’s or other proceedings, or relief under any bankruptcy law or any law
for the relief of debt shall be instituted by or against the Company and, if
instituted against the Company shall not be dismissed within thirty (30) days
after such institution, or the Company shall by any or answer approve of consent
to, or acquiesce in any such proceedings or admit to any material allegations
of, or default in answering a petition filed in any such proceeding: or
 
(viii)         the Company shall be in material default of any of its
indebtedness that gives the holder thereof the right to accelerate such
indebtedness.
 
(b)    Upon the occurrence of an Event of Default, the principal and unpaid
interest under this Note shall bear interest at the lesser of 24.00% per annum
or the maximum lawful rate authorized under applicable law, and the entire
indebtedness with accrued interest thereon due under this Note shall, at the
option of the Holder, be immediately due and payable. Failure to exercise such
option shall not constitute a waiver of the right to exercise the same in the
event of any subsequent Event of Default.
 
2.           Prepayment. The Company may prepay this Note at any time, in whole
or in part, provided any such prepayment will be applied first to the payment of
expenses due under this Note, second to interest accrued on this Note and third,
if the amount of prepayment exceeds the amount of all such expenses and accrued
interest, to the payment of principal of this Note.
 
3.           Miscellaneous.
 
(a)    Loss, Theft, Destruction or Mutilation of Note. Upon receipt of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note and, in the case of loss, theft or destruction, delivery
of an indemnity agreement reasonably satisfactory in form and substance to the
Company or, in the case of mutilation, on surrender and cancellation of this
Note, the Company shall execute and deliver, in lieu of this Note, a new note
executed in the same manner as this Note, in the same principal amount as the
unpaid principal amount of this Note and dated the date to which interest shall
have been paid on this Note or, if no interest shall have yet been so paid,
dated the date of this Note.

 
2

--------------------------------------------------------------------------------

 

 
(b)           Payment. All payments under this Note shall be made in
lawful tender of the United States.
 
(c)           Waivers.The Company hereby waives notice of default presentment or
demand for payment, protest or notice of nonpayment or dishonor and all other
notices or demands relative to this instrument.
 
(d)           Usury. In the event that any interest paid on this Note is deemed
to be in excess of the then legal maximum rate, then that portion of the
interest payment representing an amount in excess of the then legal maximum rate
shall be deemed a payment of principal and applied against the principal of this
Note.
 
(e)           Waiver and Amendment. Any provision of this Note may be amended,
waived or modified only by an instrument in writing signed by the party against
which enforcement of the same is sought.
 
(f)    Notices. Any notice or other communication required or permitted to be
given hereunder shall be in writing sent by mail, facsimile with printed
confirmation, nationally recognized overnight carrier or personal delivery and
shall be effective upon actual receipt of such notice, to the following
addresses until notice is received that any such address or contact information
has been changed:
 
To the Company:
 
IX Energy. Inc.
419 Lafayette Street 6th Floor
New York. NY 10003
 
To Holder:
 
Scott Schlesinger, MD
218 Hon Street
Hoboken, NJ 07030
 
(g)            Expenses: Attorneys' Fees. If action is instituted to enforce
or collect this Note, the Company promises to pay all reasonable costs and
expenses, including, without limitation, reasonable attorneys' fees and costs,
incurred by the Holder in connection with such action.
 
(h)            Successors and Assigns. This Note may not be assigned
or transferred by the Holder without the prior written consent of the Company.
Subject to the preceding sentence, the rights and obligations of the Company and
the Holder of this Note shall be binding upon and benefit the
successors, permitted assigns, heirs, administrators and permitted transferees
of the parties.

 
3

--------------------------------------------------------------------------------

 

 


 (i)           Governing Law: Jurisdiction.THIS NOTE SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO PRINCIPLES OF CONFLICTS OF LAWS. EACH PARTY HERETO HEREBY
IRREVOCABLY SUBMITS TO THE EXCLUSIVE PERSONAL AND SUBJECT MATTER JURISDICTION OF
THE SUPREME COURT OF THE STATE OF NEW YORK LOCATED IN THE BOROUGH OF MANHATTAN
OVER ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE.
EACH PARTY HEREBY IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW, (A)
ANY OBJECTION THAT THEY MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT: AND (B) ANY CLAIM THAT ANY SUCH
SUIT, ACTION OR PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM, FINAL
JUDGMENT IN ANY SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT SHALL BE
CONCLUSIVE AND BINDING UPON EACH PARTY DULY SERVED WITH PROCESS THEREIN AND MAY
BE ENFORCED IN THE COURTS OF THE JURISDICTION OF WHICH EITHER PARTY OR ANY OF
THEIR PROPERTY IS SUBJECT, BY A SUIT UPON SUCH JUDGMENT.
 
[SIGNATURE PAGE FOLLOWS]
 
 
 
 
 
 

 
 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Note to be executed as of the
date first above written by its duly authorized officer.
 

 
IX ENERGY, INC.
 
By:  /s/ Steven Hoffman                                     
Name: Steven Hoffman
Title: President
 





                          
 
 
5